Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed April 19, 2022 have been entered. Accordingly claims 1-4, 6-13, 16, and 20-24 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 11-13, and 21. Claims 5, 14-15, and 17-19 are cancelled by applicant. The previous drawing and specification objection has been withdrawn due to applicant’s amendments. The previous 112 (with the exception of claim 24), 102, and 103 rejections have been withdrawn due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recites the limitation “a shifting device comprising a rotary servo motor, a jig, and a work support device that delivers the conveyance object" in 2-3. It is unclear if applicant is referring to multiple/different shifting devices or if the applicant is referring back to the shifting device comprising a rotary servo motor, a jig, and a work support device that delivers the conveyance object as introduced in claim 1, lines 9-10, thus rendering the claim indefinite. Upon further review of the specification and drawings (see figure 3) and for examining purposes, the Examiner is to interpret the claim to be referring to be a single shifting device comprising a rotary servo motor, a jig, and a work support device that delivers the conveyance object.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 recites the limitations “the conveyance object is a work to be processed” However, the type of object limitation of the conveyance object does not structurally change the device being claimed and does not recite any structural limitations of the gantry type conveying device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claims 1-4, 6-7, 10, 13, 16, and 20-23 are allowed.
Claims 8-9, 11-12, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites limitations related to the gantry conveying device, specifically a shifting device comprising a rotary servo motor, a jig, and a work support device that shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between itself and the mount.
The teaching of Katoh discloses a gantry conveying device having a table (element 28) that is movable in the X-direction (see col. 6, ll. 49-51) and wherein the conveyance objects (element 60-66) are placed in order to have the mount (element 10) lift the objects during operations. However, Katoh table (work support device) does not comprise a rotary servo motor, a jig, and shifts the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view to deliver the conveyance object between itself and the mount, but instead has the mount move in an X-Y-Z direction to and from the table in order to move the conveyance objects during operations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        04/25/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723